10-4937-ag
    Dong v. Holder
                                                                                  BIA
                                                                               Burr, IJ
                                                                          A089 253 024
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 20th day of August, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             GERARD E. LYNCH,
                  Circuit Judges.*
    ______________________________________

    HONG BO DONG, AKA HONGBO DONG,
             Petitioner,

                                                           10-4937-ag
                     v.                                    NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Gerald Karikari, New York, New York.



                 *
             The Honorable Roger J. Miner, originally a member of
        the panel, died on February 18, 2012. The two remaining
        members of the panel, who are in agreement, have
        determined the matter. See 28 U.S.C. § 46(d); 2d Cir.
        IOP E(b); United States v. Desimone, 140 F.3d 457 (2d
        Cir. 1998).
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General; Stephen J. Flynn, Assistant
                       Director; Pegah Vakili, Trial
                       Attorney, Office of Immigration
                       Litigation, Civil Division, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Hong Bo Dong, a native and citizen of

China, seeks review of a November 8, 2010, decision of the

BIA affirming the November 26, 2008, decision of Immigration

Judge (“IJ”) Sarah M. Burr denying his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). In re Hong Bo Dong, No.

A089 253 024 (B.I.A. Nov. 8, 2010), aff’g     No. A089 253 024

(Immig. Ct. N.Y. City Nov. 26, 2008).    We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision, except for her findings that Dong did not

subjectively feel persecuted and did not engage in “other

resistance” to a coercive population control policy, as the

BIA did not rely on those findings.     See Xue Hong Yang v.

                             2
U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005). The

applicable standards of review are well-established.     See 8

U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

    The agency reasonably concluded that Dong did not

suffer past persecution because, although he was beaten

twice, including once while in detention, he suffered only

minor injuries that did not require medical attention and

his detention was brief.   See Ivanishvili v. U.S. Dep’t of

Justice, 433 F.3d 332, 341 (2d Cir. 2006) (concluding that

persecution requires that the harm suffered be sufficiently

severe, rising above “mere harassment”); see also Jian Qiu

Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011) (holding

that petitioner failed to establish persecution where “he

suffered only minor bruising from an altercation with family

planning officials, which required no formal medical

attention and had no lasting physical effect”).

    The agency also reasonably concluded that Dong failed

to demonstrate a well-founded fear of future persecution or

a likelihood that he would be tortured under the family

planning policy, as he testified that he was not in

violation of the policy and that he and his wife could

lawfully have another child.   See Jian Xing Huang v. INS,

                               3
421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (holding that,

absent solid support in the record for the petitioner’s

assertion that he would be subjected to persecution in China

because of his desire to have more children, his fear was

“speculative at best”).

    Thus, because Dong did not establish that he suffered

past persecution, that he has a well-founded fear of future

persecution, or that he is likely to be subjected to

torture, he did not establish his eligibility for asylum,

withholding of removal, or CAT relief.   See Ramsameachire v.

Ashcroft, 357 F.3d 169, 178, 183-85 (2d Cir. 2004).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4